of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c number info release date conex-114994-10 uil date -------------------- ------------------------ ----------------------- dear -------------- i am responding to your letter to the president of the united_states in which you ask why you must repay the first-time_homebuyer credit for the home your and your husband purchased in when taxpayers who purchased their homes after do not have to repay the credit the law on whether taxpayers must repay the first-time_homebuyer credit is different based on when a taxpayer purchases a home rules for home purchases during the law requires taxpayers who purchased a home on or after date and on or before date to repay the credit over a year period see section of the economic and housing recovery act of pub_l_no 122_stat_2654 pincite0 and sec_36 of the internal_revenue_code code rules for home purchases after congress amended sec_36 of the code to provide different rules for purchases after date the amended law does not require a taxpayer who purchases a home after date to repay the credit if the taxpayer does not sell or move out of the residence within three years after the date of purchase of the residence the amendments did not eliminate the requirement to repay the credit for homes purchased in see section of the american reinvestment and recovery tax act of pub_l_no 123_stat_115 pincite sec_11 of the worker homeownership and business assistance act of pub_l_no 123_stat_2984 pincite and sec_36 of the code conex-114994-10 because you purchased your home during you must repay the first-time_homebuyer credit the law does not grant the internal_revenue_service authority to disregard the repayment requirement for purchases during only congress can change this requirement i hope this information is helpful if you have any questions regarding this matter please contact --------------------at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
